

THIRD AMENDMENT TO PURCHASE AGREEMENT
AND TO DEVELOPMENT AGREEMENT


This THIRD AMENDMENT TO PURCHASE AGREEMENT AND TO DEVELOPMENT AGREEMENT (the
“Third Amendment”) is made this 19th day of November, 2008, by and between St.
Charles Community, LLC, a Delaware limited liability company
(“Seller/Developer”), and U.S. Home Corporation, a Delaware corporation
(“Purchaser/Builder”).


WITNESSETH:


WHEREAS, Seller/Developer and Purchaser/Builder are parties to a certain
Purchase Agreement dated March 4, 2004, as amended by a certain First Amendment
to Purchase Agreement dated June 20, 2006, and as further amended by a certain
Second Amendment to Purchase Agreement and Development Agreement dated December
31, 2007 (collectively, the “Contract”), for the purchase and sale of certain
property located within the Fairway Village section of the St. Charles Planned
Unit Development project in Charles County, Maryland, as more particularly
described in the Contract (the “Property”); and


WHEREAS, Seller/Developer and Purchaser/Builder are also parties to a certain
Development Agreement dated March 4, 2004, as amended by a certain First
Amendment to Development Agreement dated September 20, 2004, and as further
amended by a certain Second Amendment to Purchase Agreement and Development
Agreement dated December 31, 2007  (collectively, the “Development Agreement”),
whereby Seller/Developer and Purchaser/Builder have made certain agreements with
respect to the development of infrastructure for the Property in connection with
the purchase of residential Lots in the Property by the Purchaser/Builder under
the Contract; and


WHEREAS, Seller/Developer and Purchaser/Builder desire to amend and modify
certain terms of the Contract and the Development Agreement as more particularly
set forth below in this Third Amendment.


NOW, THEREFORE, in consideration for the mutual promises and covenants of the
parties, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller/Developer and Purchaser/Builder hereby
agree as follows:


1.           Incorporation of Recitals.  Each of the recitals set forth above
are hereby incorporated by reference as if set forth fully at this point in this
Third Amendment.


2.           Defined Terms.  Capitalized terms used and not defined in this
Third Amendment shall have the meanings ascribed to them in the Contract and the
Development Agreement.

3.           Purchaser’s Pace; 2008-2011 Takedowns.  Section 1.03 of the
Contract and Section 2(b) of the Development Agreement are hereby amended as
follows:


(a)           Seller/Developer acknowledges and agrees that Purchaser/Builder
has, prior to the date of this Amendment, satisfied all of its requirements
under the Contract and the Development Agreement with respect to the Initial
2008 Takedown (as set forth in the Second Amendment).


(b)           Seller/Developer and Purchaser/Builder acknowledge and agree that
Purchaser/Builder’s takedown requirements in the Contract and the Development
Agreement are hereby modified and amended as follows:


(i)  
Between the date of this Amendment and December 31, 2008, time being of the
essence, Purchaser/Builder and Seller/Developer shall proceed to settlement (the
“Remaining 2008 Takedown”) upon a minimum of 50 Lots to be identified by
Purchaser/Builder (the “Remaining 2008 Takedown Lots”);



(ii)  
Between January 1, 2009 and June 15, 2009, time being of the essence,
Purchaser/Builder and Seller/Developer shall proceed to settlement (the “Initial
2009 Takedown”) upon a minimum of 40 Lots to be identified by Purchaser/Builder
(the “Initial 2009 Takedown Lots”);



(iii)  
Between June 16, 2009 and December 31, 2009, time being of the essence,
Purchaser/Builder and Seller/Developer shall proceed to settlement (the
“Remaining 2009 Takedown”) upon a minimum of 60 Lots to be identified by
Purchaser/Builder (the “Remaining 2009 Takedown Lots”);



(iv)  
Between January 1, 2010 and June 15, 2010, time being of the essence,
Purchaser/Builder and Seller/Developer shall proceed to settlement (the “Initial
2010 Takedown”) upon a minimum of 25 Lots to be identified by Purchaser/Builder
(the “Initial 2010 Takedown Lots”);



(v)  
Between June 16, 2010 and December 31, 2010, time being of the essence,
Purchaser/Builder and Seller/Developer shall proceed to settlement (the
“Remaining 2010 Takedown”) upon a minimum of 75 Lots to be identified by
Purchaser/Builder (the “Remaining 2010 Takedown Lots”);



(vi)  
Between January 1, 2011 and June 15, 2011, time being of the essence,
Purchaser/Builder and Seller/Developer shall proceed to settlement (the “Initial
2011 Takedown”) upon a minimum of 25 Lots to be identified by Purchaser/Builder
(the “Initial 2011 Takedown Lots”); and



(vii)  
Between June 16, 2011 and December 31, 2011, time being of the essence,
Purchaser/Builder and Seller/Developer shall proceed to settlement (the
“Remaining 2011 Takedown”) upon a minimum of 75 Lots to be identified by
Purchaser/Builder (the “Remaining 2011 Takedown Lots”).

 
The Remaining 2008 Takedown, Initial 2009 Takedown, Remaining 2009 Takedown,
Initial 2010 Takedown, Remaining 2010 Takedown, Initial 2011 Takedown and
Remaining 2011 Takedown shall be individually referred to as a “2008-2011
Takedown” and collectively referred to as the “2008-2011 Takedowns”.  The
Remaining 2008 Takedown Lots, Initial 2009 Takedown Lots, Remaining 2009
Takedown Lots, Initial 2010 Takedown Lots, Remaining 2010 Takedown Lots, Initial
2011 Takedown Lots and Remaining 2011 Takedown Lots shall be collectively
referred to as the “2008-2011 Takedowns Lots”.  Each time period identified in
the above schedule in which a 2008-2011 Takedown is required to occur is
referred to herein as a “2008-2011 Takedown Period”.


Each of the 2008-2011 Takedowns shall be in accordance with and subject to all
of the terms and provisions of this Third Amendment, the Contract and the
Development Agreement, provided however, notwithstanding anything contained in
the Contract or the Development Agreement to the contrary, the purchase price
for each of the 2008-2011 Takedowns (the “2008-2011 Takedowns Lots Purchase
Price”) shall be as set forth in Section 4 of this Third
Amendment.  Purchaser/Builder shall have the right at any time to proceed to
settlement on more Lots than the minimum number of Lots required to be purchased
during any 2008-2011 Takedown Period, at the purchase price applicable to such
2008-2011 Takedown Period.  Purchaser/Builder shall receive credits toward the
minimum number of Lots required to be purchased in any 2008-2011 Takedown
Period, for Lots previously purchased in excess of the minimum number, and such
credits shall be cumulative.  Subject to the provisions set forth below,
Seller/Developer will use its best efforts to ensure that there shall be, as of
the date of each of the 2008-2011 Takedowns, a sufficient number of Lots
finished in accordance with the Contract and Development Agreement so as to be
ready for settlement upon the number of Lots identified by
Purchaser/Builder.  Purchaser/Builder will identify Lots for Takedowns
consistent with the locations and areas then being developed on the Property by
the Seller/Developer and ready for the delivery of Lots.  Notwithstanding the
provisions set forth below, in the event Seller/Developer does not provide a
sufficient number of Lots finished in accordance with the Contract and
Development Agreement so as to be ready for settlement by Purchaser/Builder to
satisfy its minimum takedown requirements during any 2008-2011 Takedown Period,
then Purchaser/Builder’s minimum takedown requirement for such 2008-2011
Takedown Period shall be reduced to the number of Lots which are ready for
settlement and Purchaser/Builder shall be released from any and all obligations
to proceed to settlement upon such number of Lots which are not ready for
settlement.  The parties acknowledge that, prior to the execution of this Third
Amendment, Seller/Developer has provided Purchaser/Builder with information
regarding available Lots in the Property for settlement in accordance with the
Remaining 2008 Takedown.  Upon timely settlement of each 2008-2011 Takedown in
accordance with the schedule set forth above, (a) Purchaser will have satisfied
all of its takedown requirements under Section 1.03 and otherwise under the
Contract up to and including each applicable 2008-2011 Takedown Period; and (b)
Builder will have satisfied all of its takedown requirements under the
Development Agreement up to and including each applicable 2008-2011 Takedown
Period.  Each of the 2008-2011 Takedowns may be in one or more settlements,
provided that all such settlements are completed within each applicable
2008-2011 Takedown Period, time being of the essence.


Notwithstanding anything to the contrary set forth in the Contract, the
Development Agreement or this Third Amendment, Seller/Developer and
Purchaser/Builder hereby expressly agree as follows:


(i)  
That, from and after the date of this Third Amendment, Seller/Developer shall
have the right to market, contract by written agreement, and sell any number of
Lots it may desire within the Property to third-party builders selected by the
Seller/Developer in its sole discretion (each, a “Third-Party Builder” and
collectively the “Third-Party Builders”), provided however, Seller/Developer
shall not have the right to market, contract and sell any Lots to a Third-Party
Builder which have previously been identified by Purchaser/Builder to be
purchased in the current 2008-2011 Takedown Period (provided that
Purchaser/Builder shall only be permitted to identify Lots which will reasonably
be available for its next scheduled Takedown at any particular time);



(ii)  
The availability to Purchaser of 2008-2011 Takedown Lots (beyond those
identified by Purchaser/Builder for purchase in the current 2008-2011 Takedown
Period) shall be, at all times, subject to any and all prior sales, conveyances,
and/or contracts by the Seller/Developer to Third-Party Builders on a
“first-come, first-serve basis”, and accordingly, Purchaser/Builder understands
that such Lots may not be available when identified by Purchaser/Builder;



(iii)  
In accordance with the foregoing, the Purchaser/Builder understands and
acknowledges that, except for those Lots which have previously been identified
by Purchaser/Builder to be purchased in the current 2008-2011 Takedown Period,
the Seller/Developer will not hold Lots exclusively for purchase by the
Purchaser/Builder under the Contract and/or the Development Agreement, and the
right of the Purchaser/Builder to purchase such Lots shall be subject to the
right of the Seller/Developer to market, contract by written agreement and sell
such Lots to Third-Party Builders;



 
(iv)
In the event any single-family detached Lot or townhome building Lot identified
by Purchaser/Builder is not available for purchase during any 2008-2011 Takedown
Period for the reasons set forth herein, then Seller/Developer shall provide
Purchaser/Builder with a similar replacement Lot finished in accordance with the
terms and provisions of the Contract and Development Agreement in order for
Purchaser/Builder to meet its minimum takedown requirements during any 2008-2011
Takedown Period.  In the event Seller/Developer does not provide a similar
replacement Lot as aforesaid, then Purchaser/Builder’s minimum takedown
requirement for such 2008-2011 Takedown Period shall be reduced to the number of
Lots which are ready for settlement and Purchaser/Builder shall be released from
any and all obligations to proceed to settlement upon such number of Lots which
are not ready for settlement;



 
(v)
At the end of each calendar quarter, and otherwise upon request of the
Purchaser/Builder from time to time, the Seller/Developer shall provide a list
of Lots being marketed, contracted by written agreement and/or sold to
Third-Party Builders; and



 
(vi)
Upon the sale and conveyance of any Lot to a Third-Party Builder, at the request
of Seller/Developer, the Purchaser/Builder shall authorize the Trustees under
the Deed of Trust recorded among the Land Records of Charles County, Maryland in
Liber 5348, at Folio 393 (the “Deed of Trust”) to release the Lot sold and
conveyed from the lien, operation and effect of the Deed of Trust, provided
that, in each instance, (i) the Seller/Developer escrows the appropriate amount
of the proceeds from such sale for the sole purpose of paying Seller/Developer’s
obligations with respect to the Bond Financing (as defined in the Development
Agreement), and (ii) no event of default exists under the Deed of Trust.



4.           2008-2011 Takedowns Temporary Purchase Price Modification. Section
1.02 of the Contract and Section 2(a) of the Development Agreement are hereby
amended to provide that, notwithstanding anything contained in the Contract or
the Development Agreement to the contrary, the 2008-2011 Takedowns Lots Purchase
Price shall be as follows:


(i)  
With respect to the Remaining 2008 Takedown Lots, an amount equal to 22.5% of
the “selling price” (as such term is defined in the Contract) of homes
constructed on the Remaining 2008 Takedown Lots, rather than 30%, provided that
this temporary purchase price reduction shall only apply to those Lots purchased
in the Remaining 2008 Takedown; and



(ii)  
With respect to the Initial 2009 Takedown Lots, Remaining 2009 Takedown Lots,
Initial 2010 Takedown Lots, Remaining 2010 Takedown Lots, Initial 2011 Takedown
Lots and Remaining 2011 Takedown Lots, an amount equal to 25% of the “selling
price” (as such term is defined in the Contract) of homes constructed on such
Lots, rather than 30%, provided that this temporary purchase price reduction
shall only apply to those Lots purchased in each applicable takedown.



The minimum price paid by the Purchaser/Builder under the Contract for the
2008-2011 Takedowns shall be as follows:


(a)  
With respect to the Remaining 2008 Takedown Lots, the minimum price shall be
Seventy-Eight Thousand Dollars ($78,000.00) for single family detached building
Lots and Sixty-Eight Thousand Dollars ($68,000.00) for townhome building Lots;
 

(b)  
With respect to the Initial 2009 Takedown Lots and the Remaining 2009 Takedown
Lots, the minimum price shall be Eighty Thousand Dollars ($80,000.00) for single
family detached building Lots and Seventy Thousand Dollars ($70,000.00) for
townhome building Lots;



(c)  
With respect to the Initial 2010 Takedown Lots and the Remaining 2010 Takedown
Lots, the minimum price shall be Eighty-four Thousand Dollars ($84,000.00) for
single family detached building Lots and Seventy-four Thousand Dollars
($74,000.00) for townhome building Lots; and



(d)  
With respect to the Initial 2011 Takedown Lots and the Remaining 2011 Takedown
Lots, the minimum price shall be Eighty-eight Thousand Dollars ($88,000.00) for
single family detached building Lots and Seventy-seven Thousand Dollars
($77,000.00) for townhome building Lots.



In addition to the purchase price set forth above, for all Lot Takedowns, the
Purchaser/Builder shall continue to reimburse the Seller/Developer at each
Closing, for the Lots purchased, the fees enumerated in Section 2.04(c) of the
Purchase Agreement, including, but not limited to, the road fee, offsite sewer
fee, and sewer connection rebate fee.


The foregoing provisions of this Section 4 shall apply only to Lots purchased by
the Purchaser/Builder in the 2008-2011 Takedowns.  From and after January 1,
2012, the final purchase price for Lots purchased in the Property by the
Purchaser/Builder shall revert to that shown and set forth in the Contract and
Development Agreement; except that the minimum price per Lot shall not be less
than the minimum price per lot for the Remaining 2011 Takedown Lots.  The timing
of calculation and basis or formula for calculation of the final purchase price
of Lots is not modified by this Amendment, and shall be as set forth in the
Contract and the Development Agreement, whether for the Lots purchased in the
2008-2011 Takedowns and subject to this temporary purchase price reduction, or
for Lots purchased on or after January 1, 2012 under the pricing terms of the
Contract and Development Agreement and not a part of the 2008-2011 Takedowns.


5.           Effect of Amendment.  Except as expressly modified by the terms and
provisions of this Third Amendment, the Contract and the Development Agreement
shall each remain in full force and effect in accordance with their terms, and
are hereby ratified and confirmed by the parties as binding and enforceable for
all purposes.  Each party acknowledges that, to the best of their respective
knowledge as of the date of this Third Amendment, the other party is not in
default under the Contract or the Development Agreement.
 
        6.           Counterparts.  This Third Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which, taken together, shall constitute one and the same instrument.


(Signatures on Following Page)



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
Seller/Developer and Purchaser/Builder have hereto placed their hands and seals
as of the date and year first written above.


                                           SELLER/DEVELOPER:
 
                                           ST. CHARLES COMMUNITY, LLC
 
                                           By: /s/Mark MacFarland (SEAL)
                                              Mark MacFarland,
                                                  Chairman of the Management
Committee
                                              Date: November 19, 2008
 
 
                                            PURCHASER/BUILDER:
 
                                                U.S. HOME CORPORATION
 
                                           By: /s/Robert Jacoby (SEAL)
                                                  Robert Jacoby,
                                                  Division President
                                              Date: November 19, 2008

 



